DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed November 4, 2021 has been entered. Claims 1-19 are pending in the application. Claims 1-3, 5, and 17 are amended. The remaining claims are previously presented. 
Applicant's arguments in the Remarks, dated November 4, 2021, have been fully considered. The applicant, in the Remarks, under the heading “Objections to the Claims,” argues that the claim objection made on the Non-Final Rejection, dated August 9, 2021, should be withdrawn due to the amendment. The examiner agrees and the objection is withdrawn. 
The applicant, in the Remarks, under the heading “Rejections under 35 U.S.C. §112,” argues that the 35 USC 112(b) rejections made on the Non-Final Rejection, should be withdrawn due to the amendments. Claim 1 has now specified that the lateral acceleration of the vehicle-trailer combination is “measured at the center of gravity of the vehicle-trailer combination”. While this clarifies where the lateral acceleration is, the phrase “measured” introduces other issues. Therefore, the 35 USC 112(b) rejection is withdrawn but a 35 USC 112(a) rejection has been made. 
The “vehicle deceleration” in claim 1 has now been specified as the “longitudinal deceleration of the towing vehicle. The term “total acceleration” has also been clarified. 
Due to the clarifying amendment, the 35 USC 112(b) rejection for claim 2 is also withdrawn.
Due to the clarifying amendment of claim 1, and referring to “the total acceleration” in claim 3, the 35 USC 112(b) rejection for claim 3 is also withdrawn.
Due to the clarifying amendment, the 35 USC 112(b) rejection for claim 5 is also withdrawn.
The applicant, in the Remarks, under the heading “Rejections under 35 U.S.C. §103,” argues that the 35 USC 103 rejections made on the Non-Final Rejection, should be withdrawn. The applicant argues on page 11 that Yamashiro does not disclose making an evasive maneuver because Yamashiro does not detect collision objects in the first place. Furthermore, the applicant argues that Yamashiro receives trajectories from other vehicles or road-side devices rather than creating new trajectories for evading collisions with objects. The examiner finds these arguments persuasive and withdraws the use of Yamashiro for its use in determining obstacle-avoiding trajectories, though using Yamashiro for other teachings may still be appropriate. While doing further search and consideration of the amended claims, the examiner identified other relevant prior art. Due to applicant amendments the grounds for rejection have changed. Please see rejections below.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is rejected for reciting in part: 
wherein while the evasive maneuver is being performed, a lateral acceleration of the commercial vehicle-trailer combination, measured at the center of gravity of the vehicle- trailer combination, is determined.
The claim that the lateral acceleration is “measured at the center of gravity of the vehicle-trailer combination” lacks written description in the original specification, and is therefore new matter. The lateral acceleration used for calculation purposes may be the lateral acceleration at the center of gravity of the of the vehicle-trailer combination. That 
Paragraph 0056 teaches that the lateral deceleration aLat is used to prevent tipping. The limit of aLat can be set to 3m/s^2, beyond which the “commercial vehicle-trailer combination 100 which have [sic] the center of gravity SP in a high position may tip over.” Paragraph 0066 teaches that aLat is measured by device 52, which according to Fig. 1, is part of item 10, which paragraph 0045 teaches is the towing vehicle. This paragraph does not say that the device that measures the center of gravity is at the center of gravity SP.
Furthermore, how can the device know the center of gravity for a truck that presumably has different loads in the trailer at different times? The answer is partly found in paragraph 0039. Basically, it seems, the 3 m/s^2 limit can be set as a constant. But the spec. also says that limit could change based on “the loading of the vehicle-trailer combination”. The center of gravity would then also change. It is not known or described how the center of gravity, SP, of the vehicle-trailer system would be determined if the trailer had a load. Paragraph 0039 is the only place that mentions the word load or loading. It seems that the application in fact teaches a system in which the center of gravity SP for the vehicle-and-empty-trailer combination is known, and various accelerations at that SP of the empty configuration are used for determinations. The claims teaches a lateral acceleration of the vehicle-trailer combination, not a lateral acceleration of a vehicle-and-loaded-trailer combination. 

Claim 1 also lacks written description for reciting in part:
wherein the total acceleration is the vectorial sum of a longitudinal and lateral acceleration of the vehicle-trailer combination
This phrase not “clear” as required under 35 USC 112(a). The phrase “longitudinal and lateral accelerations of the vehicle-trailer combination” appears to mean that both accelerations are of the vehicle-trailer combination. But the earlier part of claim 1 teaches a longitudinal acceleration of just the vehicle. Paragraph 0041 explicitly states that the vehicle longitudinal acceleration (not the vehicle-trailer longitudinal acceleration) is used to determine the total acceleration along with the lateral acceleration of the vehicle-trailer combination. This difference matters because it’s possible during jackknifing to have a vehicle that is stopped, even though its trailer is swinging around, and therefore has a longitudinal acceleration at its center of gravity. For examination purposes, the longitudinal…acceleration in claim 1 will be interpreted as the longitudinal acceleration of just the vehicle. 
Because claim 1 is rejected, its dependents, claims 2-19 are also rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dobler et al. (US2004/0181338 A1) in view of Moshchuk et al. (US2012/0101701 A1), in further view of Chiu et al. (US2015/0165850 A1)

Regarding claim 1, Dobler teaches:
A method for performing an evasive maneuver with a commercial vehicle-trailer combination, the method comprising: 
ascertaining that a collision between the commercial vehicle-trailer combination and a collision object is impending (see Dobler, paragraphs 0032-0035 for determining the existing driving space that changes dynamically depending on obstacles. In particular, paragraph 0035 teaches “If the required driving space which is calculated in advance exceeds the limits of the existing driving space there is a risk of a collision”.); 
determining an evasion trajectory by which the commercial vehicle-trailer combination can evade the collision object without coming into contact with the collision object (see Dobler, paragraphs 0023-0029 and Figs. 10-11. In particular, paragraph 0025, teaches that the system determines “sections” of the “required driving space…in advance.” Paragraph 0028 teaches that to prevent a collision, the system calculates “in advance…the driving space which is required in the future (for future travel)”. Paragraph 0029 further teaches that “the required driving space which is taken up by the vehicle (including parts of the vehicle) when the travel continues is then calculated”.  What all this means is that, not only is the total available driving space determined, as represented by the shaded regions in Fig. 11, but the actual driving space that is required for future travel and taken up by the vehicle in the future is determined. This means that the system determines a trajectory. Even though the precise word trajectory is not used, a person of ordinary skill in the art would think that this means trajectory determination, especially in combination with paragraph 0044 which teaches that the system can control the vehicle steering to avoid a collision.); 
determining a desired steering angle based on the evasion trajectory (see Dobler, paragraphs 0023-0029 and 0044) and 
Yet Dobler does not appear to explicitly teach:
wherein the collision object is spaced apart from the commercial vehicle-trailer combination by an evasion distance;
activating an active steering system of the commercial vehicle-trailer combination in dependence on the determined desired steering angle such that the commercial vehicle-trailer combination moves along the evasion trajectory from a starting traffic lane to a target traffic lane so as to perform the evasive maneuver;
determining a desired vehicle deceleration representing a longitudinal deceleration of a towing vehicle
wherein while the evasive maneuver is being performed, a lateral acceleration of the commercial vehicle-trailer combination, measured at the center of gravity of the vehicle- trailer combination, is determined,
wherein the desired steering angle is limited in the event that the lateral acceleration achieves or exceeds a maximum lateral acceleration in order to prevent the vehicle-trailer combination from tipping over, and wherein the desired vehicle deceleration is limited to a maximum desired vehicle deceleration in the event that a total acceleration of the commercial vehicle-trailer combination achieves or exceeds a maximum total acceleration in order toPage 3 of 13Filed November 4, 2021Attorney Docket No. 816788 prevent loss of directional stability or to prevent the commercial vehicle-trailer combination from swerving, wherein the total acceleration is the vectorial sum of a longitudinal and lateral acceleration of the vehicle-trailer combination.
However, Moshchuk teaches:
ascertaining that a collision between the commercial vehicle-trailer combination and a collision object is impending, wherein the collision object is spaced apart from the commercial vehicle-trailer combination by an evasion distance (See Moshchuk, Fig. 1 and paragraph 0019); 
activating an active steering system of the commercial vehicle-trailer combination in dependence on the determined desired steering angle such that the commercial vehicle-trailer combination moves along the evasion trajectory from a starting traffic lane to a target traffic lane so as to perform the evasive maneuver (see Moshchuk, paragraph 0018 teaches a collision avoidance system that includes automatic steering. Fig. 2 and paragraph 0010 teach that this steering can include a lane change.); 
determining a desired vehicle deceleration representing a longitudinal deceleration of a towing vehicle and initiating an electronic braking system of the commercial vehicle-trailer combination in dependence on the desired vehicle deceleration so as to brake the commercial vehicle-trailer combination while the evasive maneuver is being performed (see Moshchuk, paragraph 0018 for performing “braking and…steering if the adjacent lane is clear.” See paragraph 0030 for “longitudinal deceleration” being ), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Dobler, to add the additional features of ascertaining that a collision between the commercial vehicle-trailer combination and a collision object is impending, wherein the collision object is spaced apart from the commercial vehicle-trailer combination by an evasion distance, activating an active steering system of the commercial vehicle-trailer combination in dependence on the determined desired steering angle such that the commercial vehicle-trailer combination moves along the evasion trajectory from a starting traffic lane to a target traffic lane so as to perform the evasive maneuver, determining a desired vehicle deceleration representing a longitudinal deceleration of a towing vehicle and initiating an electronic braking system of the commercial vehicle-trailer combination in dependence on the desired vehicle deceleration so as to brake the commercial vehicle-trailer combination while the evasive maneuver is being performed, as taught by see paragraph 0006). 
Yet Dobler and Moshchuk do not appear to explicitly teach:
wherein while the evasive maneuver is being performed, a lateral acceleration of the commercial vehicle-trailer combination, measured at the center of gravity of the vehicle- trailer combination, is determined,
wherein the desired steering angle is limited in the event that the lateral acceleration achieves or exceeds a maximum lateral acceleration in order to prevent the vehicle-trailer combination from tipping over, and wherein the desired vehicle deceleration is limited to a maximum desired vehicle deceleration in the event that a total acceleration of the commercial vehicle-trailer combination achieves or exceeds a maximum total acceleration in order toPage 3 of 13Filed November 4, 2021Attorney Docket No. 816788 prevent loss of directional stability or to prevent the commercial vehicle-trailer combination from swerving, wherein the total acceleration is the vectorial sum of a longitudinal and lateral acceleration of the vehicle-trailer combination
However, Chiu teaches:
wherein while the evasive maneuver is being performed, a lateral acceleration of the commercial vehicle-trailer combination, measured at the center of gravity of the vehicle- trailer combination, is determined (see Chiu, paragraph 0050 for a lateral acceleration of the vehicle-trailer combination. See paragraph 0052 for applying steering control actions when the vehicle yaw rate exceeds a threshold. See paragraph 0050 for lateral acceleration being dependent on yaw rate and vehicle speed.
wherein the desired steering angle is limited in the event that the lateral acceleration achieves or exceeds a maximum lateral acceleration in order to prevent the vehicle-trailer combination from tipping over, and wherein the desired vehicle deceleration is limited to a maximum desired vehicle deceleration in the event that a total acceleration of the commercial vehicle-trailer combination achieves or exceeds a maximum total acceleration in order toPage 3 of 13Filed November 4, 2021Attorney Docket No. 816788 prevent loss of directional stability or to prevent the commercial vehicle-trailer combination from swerving, wherein the total acceleration is the vectorial sum of a longitudinal and lateral acceleration of the vehicle-trailer combination (see Chiu, paragraphs 0050-0052 for applying a braking control action when the vehicle lateral acceleration and “vehicle velocity” become too high.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Dobler and Moshchuk, to add additional features wherein while the evasive maneuver is being performed, a lateral acceleration of the commercial vehicle-trailer combination, measured at the center of gravity of the vehicle-trailer combination, is determined, and wherein the desired steering angle is limited in the event that the lateral acceleration achieves or exceeds a maximum lateral acceleration in order to prevent the vehicle-trailer combination from tipping over, and wherein the desired vehicle deceleration is limited to a maximum desired vehicle deceleration in the event that a total acceleration of the commercial vehicle-trailer combination achieves or exceeds a maximum total acceleration in order toPage 3 of 13Filed November 4, 2021Attorney Docket No. 816788 prevent loss of directional stability or to prevent the commercial vehicle-trailer combination from swerving, wherein the total acceleration is the vectorial sum of a longitudinal and lateral acceleration of the vehicle-trailer combination, as taught by Chiu. The motivation for doing so would be to improve stability control as recognized by Chiu (see paragraph 0005). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 6, Dobler, Moshchuk, and Chiu teach the method of claim 1. 
Yet Dobler does not teach:
A method wherein 
the maximum total acceleration is dependent upon a coefficient of friction.  
However, Moshchuk teaches:
A method wherein 
the maximum total acceleration is dependent upon a coefficient of friction (see paragraph 0028.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Dobler, Moshchuk, and Chiu, to add the additional features wherein the maximum total acceleration is dependent upon a coefficient of friction, as taught by Moshchuk. The motivation for doing so would be to avoid a collision as recognized by Moshchuk (see paragraph 0006). 


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dobler in view of Moshchuk in further view of Chiu in further view of Czaja et al. (U.S. Pat. No. 10,661,769 B2). 
Regarding claim 16, Dobler, Moshchuk, and Chiu teach the method of claim 1. 
Yet Dobler, Moshchuk, and Chiu not teach:
A method wherein 
the maximum lateral acceleration is obtained from a tipping-over limit, wherein the tipping-over limit is specified by a device for preventing the vehicle-trailer combination from tipping over and is constant, for example 3m/s2, or is determined depending upon the vehicle by the device for preventing the vehicle-trailer combination from tipping over.  
However, Czaja teaches:
the maximum lateral acceleration is obtained from a tipping-over limit, wherein the tipping-over limit is specified by a device for preventing the vehicle-trailer combination from tipping over and is constant, for example 3m/s2, or is determined depending upon the vehicle by the device for preventing the vehicle-trailer combination from tipping over (see col. 4, lines 5-6, 18-19, and 24).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Dobler, Moshchuk, and Chiu, to add the additional features wherein the maximum lateral acceleration is obtained from a tipping-over limit, wherein the tipping-over limit is specified by a device for preventing the vehicle-trailer combination from tipping over and 2, or is determined depending upon the vehicle by the device for preventing the vehicle-trailer combination from tipping over, as taught by Czaja. The motivation for doing so would be to protect the vehicle against tipping, as recognized by Czaja (see col. 1, lines 65-67). 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dobler in view of Moshchuk in further view of Chiu in further view of Meyer et al. (US 2015/0360687 A1). 
Regarding claim 17, Dobler, Moshchuk, and Chiu teach the method of claim 1. 
Yet Dobler, Moshchuk, and Chiu not teach:
A method wherein 
the lateral acceleration is determined in dependence upon a second derivative of the function of the in each case last calculated initial or updated evasion trajectory at a current vehicle-x-position (xa).  
However, Meyer teaches:
A method wherein 
the lateral acceleration is determined in dependence upon a second derivative of the function of the in each case last calculated initial or updated evasion trajectory at a current vehicle-x-position (xa) (see paragraph 0049 for determining the maximum transverse acceleration. See also paragraphs 0050-0051 for doing so based on the second derivative of the avoidance trajectory.).  
see paragraph 0006). 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dobler in view of Czaja.
Regarding claim 18, Dobler teaches:
An emergency evasion system (see paragraphs 0044 and 0002 for evasive collision prevention steering and braking under critical timing, i.e. emergencies.).
And Dobler also teaches a system suitable for performing a method according to claim 1, at least comprising 
an active steering system (see paragraph 0044), 
an emergency braking system (see paragraph 0044),
Yet Dobler does not appear to teach:
an electronic braking system. 
a stability control system having a device for preventing the vehicle-trailer combination from tipping over, and  
However, Czaja teaches:
an electronic braking system (see col. 2, line 13
a stability control system having a device for preventing the vehicle-trailer combination from tipping over (see col. 1, lines 65-67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Dobler, to add the additional features of an electronic braking system and a stability control system having a device for preventing the vehicle-trailer combination from tipping over, as taught by Czaja. The motivation for doing so would be to protect the vehicle against tipping, as recognized by Czaja (see col. 1, lines 65-67).

Regarding claim 19, Dobler and Czaja teach:
A commercial vehicle-trailer combination of a towing vehicle and a trailer having an emergency evasion system as claimed in claim 18 (see the rejection for claim 18 for the details of this combination).

Allowable Subject Matter
Claims 2-5 and 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and resolving any 35 USC 112 rejections of the independent and dependent claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites in part:
the desired vehicle deceleration during the evasive maneuver is selected such that the vehicle-trailer rear side comes to a standstill after achieving the evasion distance DA.
The prior art of record, alone or in combination, does not teach or suggest this. In many cases, such as Moshchuk, a vehicle will either brake, as in Fig. 1, or steer away from an obstacle, as in Fig. 2. Dobler teaches braking and turning but does not explicitly state that the vehicle-trailer will come to a complete stop. Knoop et al. (EP1409310 B1) teaches something similar to Moshchuk. However, steering away from an obstacle and then stopping is uncommon, if not unknown. Furthermore, claim 2 not only teaches this, but further teaches that the vehicle will stop such that the back of the trailer will exceed the evasion distance. The specification of the instant application teaches that this will be done to keep the tractor-trailer from blocking the lane by stopping right next to an obstacle, like another stopped vehicle. Instead, the host vehicle will stop later to allow vehicles to drive around the obstacle in the lane that the host vehicle is in. 
Regarding claim 3, Dobler, Moshchuk, and Chiu teach the method of claim 1. 
Yet they do not further teach claim 3 which recites:
The method as claimed in claim 1 wherein 
so as to limit the desired vehicle deceleration a total acceleration is determined from the lateral acceleration and from the desired vehicle deceleration (as noted in paragraph 0041 of the spec. of the instant application, the “total acceleration” is made up of the longitudinal acceleration of the vehicle and the lateral acceleration of the vehicle-trailer combination.
the desired vehicle deceleration is limited to the maximum desired vehicle deceleration in the event that the total acceleration achieves or exceeds the maximum total acceleration.
The prior art of record, alone or in combination, does not teach a system and method in which the vehicle longitudinal deceleration is limited to a certain amount when the total acceleration vector of both the vehicle deceleration and the lateral acceleration of the vehicle-trailer combination exceeds a maximum amount that is related to a slip condition. Paragraph 0020 of the specification of the instant application teaches that the evasive maneuver is what brings the vehicle-trailer combination from one lane to another. Since this involves steering there is always some lateral acceleration. Therefore the claim is different than the common system of anti-lock brakes. 
Luijten (M.F.J. Luijten, “Lateral Dynamic Behaviour of Articulated Commercial Vehicles,” Master’s Thesis, Eindoven University, August, 2010, http://www.mate.tue.nl/mate/pdfs/12050.pdf), in the two lines below equation (3.49) on page 36 and in equation 3.46 teach determining the acceleration components of a vehicle-trailer combination. However, Luijten does not further teach setting a limit on the longitudinal deceleration when the total acceleration reaches a threshold. 
Fancher (R.D. Ervin, P.S. Fancher, and T.D. Gillespie. An overview of the dynamic performance properties of long truck combinations. Technical Report UMTRI-84-26, The University of Michigan Transportation Research Institute, July 1984
https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.872.4695&rep=rep1&type=pdf) teaches in the sections entitled “Stability Issues Related to Rapid Steering 
Regarding claim 4, Dobler, Moshchuk, and Chiu teach the method of claim 1. 
Yet they do not further teach claim 4 which recites:
The method as claimed in claim 1 wherein 
so as to limit the desired vehicle deceleration a check is performed as to whether the desired vehicle deceleration achieves or exceeds the maximum desired vehicle deceleration.
wherein the maximum desired vehicle deceleration is dependent upon the maximum total acceleration.
Claim 4 is potentially allowable for similar reasons that claim 3 is potentially allowable. Neither Luijten, Fancher, nor the other prior art of record, alone or in combination, teach a system and method wherein the maximum desired vehicle deceleration, is dependent upon the maximum total acceleration. Note that the maximum total acceleration is made up of vehicle longitudinal deceleration and vehicle-trailer lateral acceleration. 
Regarding claim 5, Dobler, Moshchuk, and Chiu teach the method of claim 1. 
Yet they do not further teach:
The method as claimed in claim 1 wherein 
the desired vehicle deceleration is only set to the maximum desired vehicle deceleration if the lateral acceleration is not at or above the maximum total acceleration.

	Regarding claim 7, Dobler, Moshchuk, and Chiu teach the method of claim 1. 
Yet Dobler, Moshchuk, and Chiu do not further teach:
A method wherein 
at the start of the evasive maneuver an initial evasion trajectory is determined, 
wherein the initial evasion trajectory is established in dependence upon a start point on the starting traffic lane and upon an end point on the target traffic lane.  
Evasion trajectories for tractor-trailer combinations are not common before the priority date of the instant application. Dobler in Figs. 10 and 11 teach trajectories but it does not appear that they are from one lane to another, except in the sense that the truck is going around a turn. Yamashiro teaches a trajectory, as seen in Fig. 10, but does not discuss a starting point in the starting traffic lane and an end point in the target traffic lane. Although there may be such points in Yamashiro, they are not explicitly discussed. Fig. 10 only shows the tractor-trailer in the middle portion of the trajectory. 
	Lee et al. (US2017/0247032 A1) teaches a turning system for a tractor-trailer. The system and method features a start point (see Fig. 9, step 162) and an end point (see Fig. 8, step 150). Yet those points are for the start and end of the curve, not the specific trajectory that the vehicle combination follows, which could be different, as seen 
Art from normal cars that do not have a trailer do not apply because their evasion trajectories are different and more simple. As Lee shows, trailers follow a different trajectory that must be taken into account. Otherwise, the trailer could hit an obstacle. 
Because claim 7 is potentially allowable, its dependents, claims 8-15, are potentially allowable for that reason. The 35 USC 112 issues for any limitations and their dependents must also be resolved before any potentially allowable dependents can be rolled up into an independent claim.

Conclusion
The prior art made of record not relied upon that is considered pertinent to applicant's disclosure is:
Christos et al. (DE102015117903 A1) teaches that the driver assistance system can also be configured as a parking assistance system, which based on the information about the detected objects can detect parking spaces between the detected objects and, for example, can plan a collision-free parking trajectory for parking the motor vehicle. By adjusting the orientation of the occupied area 10 to the actual orientation of the trailer A, A ', A'' can now, as in 6 shown, an object O3, such as a pedestrian, identified as an obstacle and its position data P3 are detected. The position data P3 are entered in the environment map U, since the position data P3 currently not in the area occupied by the trailer A '' area 10 are located. The object O3 is thus correctly recognized as an obstacle and not mistaken for a part of the trailer A. When reversing F .sub.R of the motor vehicle 1 can now the driver assistance system 2 warn 
The reference also states that the system “can plan a collision-free parking trajectory,” and identify objects.
Behrendt (DE 102016000306 A1) teaches that undesirable yawing movements can be introduced to a tractor-trailer combination when “avoiding an obstacle.” Therefore, a steering angle sensor determines a driver input angle, and a “control unit can act on the steering device in such a way that an angle change is set by a requested torque overlay.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665